Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 08/02/2022, which has been entered and made of record.  Claims 1, 3-5, 7-8 are pending in the application. 

Response to Arguments
Applicant's arguments, filed on 08/02/2022, with respect to claims 1, 3-5, 7-8 have been fully considered and are persuasive. The rejection of claims has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sang Joo on 08/11/2022
The claims have been amended as follows:
1. (Currently Amended) A real-time three-dimensional map building method using a three-dimensional lidar, comprising:
representing three-dimensional map data of a surrounding environment acquired by using a three-dimensional lidar attached to a moving object as voxels;
acquiring an eigenvalue and an eigenvector for each voxel based on all three-dimensional points in a three-dimensional map represented as the voxels;
detecting three-dimensional corresponding points in the voxels corresponding to all the three-dimensional points newly acquired by using the three-dimensional lidar while the moving object travels;
calculating a rotation transformation and a translation transformation for minimizing an error by minimizing an inner product value between the eigenvector weighted by the eigenvalue of the voxel to which the three-dimensional corresponding point belongs and a vector generated from a three-dimensional corresponding point; and
updating the three-dimensional map data based on the rotation transformation and the translation transformation,
wherein the rotation transformation and the translation transformation are acquired by an equation below,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[Symbol font/0x6C]1 [Symbol font/0xA3] [Symbol font/0x6C]2 [Symbol font/0xA3] [Symbol font/0x6C]3
in the above equation, [Symbol font/0x6C] is the eigenvalue, [Symbol font/0x75] is the eigenvector, R is the rotation transformation, t is the translation transformation, ei is an error in each eigenvector direction, Pi is the three-dimensional point in the newly acquired three-dimensional data, k is the three-dimensional corresponding point in the voxel, and T is transpose of a matrix.

5. (Currently Amended) A real-time three-dimensional map building device using a three-dimensional lidar, comprising:
a voxel representation unit that represents three-dimensional map data of a surrounding environment acquired by using a three-dimensional lidar attached to a moving object as voxels;
an eigenvalue and eigenvector acquisition unit that acquires an eigenvalue and an eigenvector for each voxel based on all three-dimensional points in a three-dimensional map represented as the voxels;
a corresponding point detection unit that detects a three-dimensional corresponding point in the voxel corresponding to all the three-dimensional points of three-dimensional data newly acquired by using the three-dimensional lidar while the moving object travels;
a transformation calculation unit that calculates a rotation transformation and a translation transformation for minimizing an error by minimizing an inner product value between the eigenvector weighted by the eigenvalue of the voxel to which the three-dimensional corresponding point belongs and a vector generated from a three-dimensional corresponding point; and
a map updating unit that updates the three-dimensional map data based on the rotation transformation and the translation transformation,
wherein the rotation transformation and the translation transformation are acquired by an equation below,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[Symbol font/0x6C]1 [Symbol font/0xA3] [Symbol font/0x6C]2 [Symbol font/0xA3] [Symbol font/0x6C]3
in the above equation, [Symbol font/0x6C] is the eigenvalue, [Symbol font/0x75] is the eigenvector, R is the rotation transformation, t is the translation transformation, ei is an error in each eigenvector direction, Pi is the three-dimensional point in the newly acquired three-dimensional data, k is the three-dimensional corresponding point in the voxel, and T is transpose of a matrix.


Allowable Subject Matter
Claims 1, 3-5, 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1 and 5, the closest prior art Bosse, Michael, and Robert Zlot. ("Continuous 3D scan-matching with a spinning 2D laser." 2009 IEEE International Conference on Robotics and Automation. IEEE, 2009.) teaches representing three-dimensional map data of a surrounding environment acquired by using a three-dimensional lidar attached to a moving object as voxels, acquiring an eigenvalue and an eigenvector for each voxel based on all three-dimensional points in a three-dimensional map represented as the voxels, detecting a three-dimensional corresponding points in the voxels corresponding to all the three-dimensional points newly acquired by using the three-dimensional lidar while the moving object travels, calculating a rotation transformation and a translation transformation to which the three- dimensional corresponding point belongs and a vector generated from a three- dimensional corresponding point, updating the three-dimensional map data based on the rotation transformation and the translation transformation.
Shin, Yong-Deuk, et al. ("A study on reliability enhancement for laser and camera calibration." International Journal of Control, Automation and Systems 10.1 (2012): 109-116.) teaches minimizing an error by minimizing an inner product value between the eigenvector weighted by the eigenvalue of the voxel.
Nüchter, Andreas. (3D robotic mapping: the simultaneous localization and mapping problem with six degrees of freedom. Vol. 52. Springer, 2008) teaches minimizing an error by minimizing an inner product value between the eigenvector weighted by the eigenvalue of the voxel.
The prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[Symbol font/0x6C]1 [Symbol font/0xA3] [Symbol font/0x6C]2 [Symbol font/0xA3] [Symbol font/0x6C]3
in the above equation, [Symbol font/0x6C] is the eigenvalue, [Symbol font/0x75] is the eigenvector, R is the rotation transformation, t is the translation transformation, ei is an error in each eigenvector direction, Pi is the three-dimensional point in the newly acquired three-dimensional data, k is the three-dimensional corresponding point in the voxel, and T is transpose of a matrix.

The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613